      Case 3:20-cv-08319-DJH Document 14 Filed 12/19/20 Page 1 of 3




 1   Peter Strojnik,
     7847 N. Central Ave.
 2   Phoenix, AZ 85020
 3   Telephone: (602) 524-6602
     ps@strojnik.com
 4
 5                     IN THE UNITED STATES DISTRICT COURT
                                  DISTRICT OF ARIZONA
 6
 7                                                 Case No: 3:20-CV-08319-DJH
 8
     Peter Strojnik,                                   PLAINTIFF’S REPLY RE
 9                                                      MOTION TO REMAND
                                         Plaintiff, ARIZONA CONSUMER FRAUD
10
                                                    ACT – BRAND DECEIT CLAIM
11                                                       AND BRAND DECEIT
                         vs.                         RELATED CLAIMS, COUNTS
12                                                    4-6, TO SUPERIOR COURT
13                                                  FOR LACK OF JURISDICTION
                                                       PURSUANT TO 28 U.S.C.
14   AIH LLC dba Best Western Plus Kings Inn                    1441(c)
     Suites; Best Western International, Inc.,
15
16                                   Defendants.
17
18                                          LAW
19         28 U.S.C. §1441 provides in subsection (c):
20         (c) JOINDER OF FEDERAL LAW CLAIMS AND STATE LAW CLAIMS.—
21         (1)If a civil action includes—
22
              (A) a claim arising under the Constitution, laws, or treaties of the
23                United States (within the meaning of section 1331 of this title), and
24
              (B) a claim not within the original or supplemental jurisdiction of the
25               district court or a claim that has been made nonremovable by statute,
                 the entire action may be removed if the action would be
26               removable without the inclusion of the claim described in
27               subparagraph (B).

28
       Case 3:20-cv-08319-DJH Document 14 Filed 12/19/20 Page 2 of 3




 1          (2) Upon removal of an action described in paragraph (1), the district court
                shall sever from the action all claims described in paragraph (1)(B)
 2              and shall remand the severed claims to the State court from which
 3              the action was removed. …

 4          28 U.S.C. §1441(c)(2) is mandatory. (“the district court shall…”)
 5          28 U.S.C. § 1441(c) provision demands the removal of an entire case when a claim
 6   that is removable on the basis of federal question jurisdiction is joined with otherwise
 7   nonremovable claims or causes of action. The nonremovable claims must then be severed

 8   and remanded to the state court from which the action was removed. 16 Moore's Federal

 9   Practice - Civil § 107.59 (2018).
            Nonremovable claims are those over which the Court lacks original or supplemental
10
     jurisdiction.
11
            A federal court may exercise supplemental jurisdiction over state law claims "that
12
     are so related to claims in the action within [the court's] original jurisdiction that they form
13
     part of the same case and controversy under Article III of the United States Constitution."
14
     28 U.S.C. § 1367(a). Thus, where the Court's original jurisdiction is premised on a federal
15
     claim under 28 U.S.C. § 1331, nonfederal claims are part of the same "case" when they
16   "derive from a common nucleus of operative fact[s] and are such that a plaintiff 'would
17   ordinarily be expected to try them in one judicial proceeding.'" Finley v. United States, 490
18   U.S. 545, 549 (1989) (quoting United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 725
19   (1966)), superseded by statute on other grounds as stated in Exxon Mobil Corp. v.
20   Allapattah Servs., Inc., 545 U.S. 546, 558 (2005).
21                                              FACTS
22          There are no common facts between the ADA claim and the brand deceit claim.

23   The ADA claim asks whether discrimination occurred. To answer this question, Plaintiff

24   must prove that (1) he is an individual with a disability; (2) the defendant is a private
     entity that owns, leases, or operates a place of public accommodation; and (3) the plaintiff
25
     was denied public accommodations by the defendant because of his or her disability. 42
26
     U.S.C. §§ 12182(a)-(b); Molski v. M.J. Cable, Inc., 481 F.3d 724, 730 (9th Cir.
27
     2007); Arizona ex rel. Goddard v. Harkins Amusement Enter. Inc., 603 F.3d 666, 670 (9th
28
     Cir. 2010). Elements 1 and 2 are easily proven: Plintiff is disabled and Defendant owns a

                                                2
       Case 3:20-cv-08319-DJH Document 14 Filed 12/19/20 Page 3 of 3




 1   hotel. The third element – whether Plaintiff was denied access on the basis of disability –
 2   is met if there was a violation of applicable accessibility standards. Chapman v. Pier I
 3   Imports (U.S.), Inc., 631 F.3d 939, 945 (9th Cir. 2011)

 4          On the other hand, the ACFA “makes it unlawful to use ‘any deception, deceptive

 5   act or practice, fraud, false pretense, false promise, misrepresentation, or concealment,
     suppression or omission of any material fact' when selling or advertising
 6
     merchandise.” Shaw v. CTVT Motors, Inc., 232 Ariz. 30, 31, 300 P.3d 907, 908-09 (App.
 7
     2013) (quoting A.R.S. § 44-1522(A)). “The [ACFA] provide[s] injured consumers with a
 8
     remedy to counteract the disproportionate bargaining power often present in consumer
 9
     transactions.” Id. at 32, 300 P.3d at 909 (quotations and citations omitted). In furtherance
10
     of the remedial goals, the Arizona supreme court has recognized a private right of action
11
     under the AFCA. Id. at 909 (citing Sellinger v. Freeway Mobile Home Sales, Inc., 110
12   Ariz. 573, 575-76, 521 P.2d 1119, 1121-22 (Ariz. 1974)). In order to prevail, “a plaintiff
13   must establish that (1) the defendant made a misrepresentation in violation of the Act, and
14   (2) defendant's conduct proximately caused plaintiff to suffer damages.” Cheatham v. ADT
15   Corp., 161 F.Supp.3d 815, 825 (D. Ariz. 2016)
16          There is no “common nucleus” of operative facts between the ADA claim and the
17   ACFA claim.

18          RESPECTFULLY SUBMITTED 19th day of December, 2020.

19                                      PETER STROJNIK
20
21                                      Peter Strojnik
22                                      Plaintiff

23
     ECF filed December 19, 2020.
24
     /s/
25
26
27
28


                                               3
